DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           BOBBY J. NAPIER,
                              Appellant,

                                     v.

                 FLORIDA PAROLE COMMISSION and
                  DEPARTMENT OF CORRECTIONS,
                            Appellees.

                                No. 4D20-65

                               [April 1, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2019-CA-
010964-XXXX-MB.

   Bobby J. Napier, Pahokee, pro se.

   No appearance required for appellee.

PER CURIAM.

    Affirmed. See Duncan v. Moore, 754 So. 2d 708 (Fla. 2000) (recognizing
that the conditional release statute does not violate the double jeopardy,
due process, or ex post facto clauses); Fleming v. State, 697 So. 2d 1322
(Fla. 5th DCA 1997) (acknowledging that there is no entitlement to credit
for time spent on conditional release).

LEVINE, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.